 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 1 of 18



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          7/16/2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    00 CR 237-03 (VM)
     - against -                   :
                                   :
JULIUS WILLIAMS,                   :    DECISION AND ORDER
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Defendant    Julius     Williams       (“Williams”)   moves   for

reconsideration of the Court’s denial of his motion for

reduction   of   sentence        pursuant   to   18   U.S.C.   Section

3582(c)(2) (“Section 3582”) (the “Reconsideration Motion,”

Dkt. No. 630). For the reasons stated below, the Court now

denies Williams’s Reconsideration Motion.

                            I.     BACKGROUND

A.   THE SENTENCING

     On March 8, 2002, a jury found Williams guilty of one

count of racketeering, in violation of 18 U.S.C. Section

1962(c) (“Count One”), one count of racketeering conspiracy,

in violation of 18 U.S.C. Section 1962(d) (“Count Two”), and

one count of conspiracy to distribute crack cocaine, in

violation of 21 U.S.C. Sections 812, 841(a), and 841(b)(1)(A)

(“Count Three”). The Court set aside the jury’s verdict on

Count One on August 13, 2002.




                                    1
 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 2 of 18



      On November 26, 2002, the Court sentenced Williams to a

total term of imprisonment of 50 years. (Dkt. No. 381.)

Pursuant to Section 3D1.2(c) and (d) of the United States

Sentencing Guidelines (the “Guidelines”), the Court grouped

Counts Two and Three to calculate the applicable offense

level. (See “Sentencing Transcript,” Dkt. No. 634, Ex. A, at

50-51.) The Court selected a base offense level of 32, the

offense level for conspiring to distribute at least 50 grams

of crack cocaine under Section 2D1.1(a)(3) of the Guidelines.

The Court then added three points for Williams’s role as a

manager and supervisor of the conspiracy and two points for

possession of a dangerous weapon based on Guidelines Sections

3B1.1(b) and 2D1.1(b)(1), respectively. The Court calculated

Williams’s total offense level as 37.

      The Court found that, “in the alternative,” the record

provided a “sufficient basis to calculate Mr. Williams’s

offense level under the United States Sentencing Guidelines

Section    2D1.1(d)(1),     which       would    hold   Mr.    Williams

accountable for the murder of Alan McLeod during the course

of   participating   in    the   conspiracy     to   distribute   crack

cocaine, the charge on which the jury was unable to reach

decision.” (Id. at 52.) The Court explained that “the murder

cross-reference    under    U.S.    Sentencing    Guidelines    Section




                                    2
 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 3 of 18



2D1.1(d)(1) . . . leads to the adoption of an offense level

of 43 . . . .” (Id. at 54.)

      With regard to Williams’s criminal history category, the

Court    determined     that   Williams   qualified   as    a    “career

offender” pursuant to Section 4B1.1 of the Guidelines and,

accordingly, found the applicable criminal history category

to be Category VI.

      The Court determined that, under the Guidelines, the

sentencing range for an offense level of 37 and criminal

history category of VI was 360 months to life. (Id. at 54.)

The     Court   found   that   “[t]his    range   would    not    change

significantly if the offense level of 43 was adopted.” (Id.

at 55.) The Court explained:

      The sentencing range in that case would be life
      imprisonment. However, the statutory guidelines for each
      count provide for a maximum term of imprisonment of 20
      years under the racketeering charge pursuant to 18
      U.S.C. Sections 1962 and 1963(a), and 30 years under the
      conspiracy to distribute crack cocaine charge, pursuant
      to 21 U.S.C. Section 841(b)(1)(C) . . . consistent with
      the Second Circuit’s jurisprudence, most recently
      articulated in United States v. Blount, 291 F.3d 201,
      directing   sentencing   courts   to   use   21   U.S.C.
      841(b)(1)(C) when a jury convicts a person under 21
      U.S.C. [Section] 841(a) with respect to an unspecified
      quantity of drugs.

(Id. at 55.)




                                   3
    Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 4 of 18



        Pursuant to Section 5G1.2(D)1 of the Guidelines, and

because “the applicable sentencing range under the guidelines

[was] higher than the statutory maximum of one of the counts

of conviction,” the Court imposed the statutory maximum terms

of imprisonment on each count -- 20 years for Count Two and

30 years for Count Three -- to run consecutively, resulting

in a total term of imprisonment of 50 years. (Id. at 55-56.)

The Court also sentenced Williams to 6 years’ supervised

release and a mandatory $200 special assessment.

        Williams appealed. With regard to the Court’s judgment

imposing a sentence, the Second Circuit affirmed in part and

remanded      for   further   proceedings    consistent    with      United

States v. Booker, 543 U.S. 220 (2005). United States v.

Santiago, 126 F. App’x 21, 23-24 (2d Cir. 2005). On remand,

this Court rejected Williams’s arguments for resentencing and

upheld its prior sentence, and the Second Circuit affirmed.

See United States v. Santiago, 413 F. Supp. 2d 307, 312-14

(S.D.N.Y. 2006), aff’d sub nom. United States v. Williams,

216 F. App’x 67 (2d Cir. 2007), cert. denied, 550 U.S. 978

(2007).



1 Section 5G1.2 provides that “[i]f the sentence imposed on the count
carrying the highest statutory maximum is less than the total punishment,
then the sentence imposed on one or more of the other counts shall run
consecutively, but only to the extent necessary to produce a combined
sentence equal to the total punishment.”



                                     4
 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 5 of 18



B.   2014 AMENDMENTS TO THE GUIDELINES

     Effective November 1, 2014, the United States Sentencing

Commission (“Sentencing Commission”) adopted Amendment 782,

which   modified      Section    2D1.1   (“Section       2D1.1”)       of   the

Guidelines    to     lower   the     sentencing     range      for     certain

categories     of     drug-related       offenses.       The     Sentencing

Commission    then     adopted     Amendment      788,   also        effective

November 1, 2014, which authorized retroactive application of

Amendment 782 to defendants sentenced before its effective

date.

C.   THE JUNE 3, 2016 DECISION

        Williams moved for a sentence reduction pursuant to

Amendments 782 and 788, and this Court denied that motion on

June 3, 2016. United States v. Williams, 190 F. Supp. 3d 359

(S.D.N.Y.    2016).    The   Court    determined     that      Williams     was

eligible for a sentence reduction, and that, under the amended

Guidelines, Williams’s offense level would be reduced from 37

to 35. The Court then found that, with a criminal history

category of VI, an offense level of 35 results in a Guidelines

range of 292 to 365 months’ imprisonment. Nonetheless, the

Court held that a sentence reduction was not warranted in

consideration of the factors listed in 18 U.S.C. Section 3553

(“Section 3553”). Id. at 364-65.




                                     5
    Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 6 of 18



D.      THE MOTION FOR RECONSIDERATION

        By letter dated August 2, 2019, Williams asked the Court

to appoint counsel to assist him with filing a motion for a

sentence reduction under the First Step Act of 2018. (Dkt.

No. 623.) The Court solicited the view of the United States

Probation      Office    (“Probation”)       on    whether     Williams    was

eligible for relief. On February 11, 2019, Probation issued

a     Supplemental      Presentence       Investigation      Report,     which

concluded that Williams was ineligible for resentencing under

the First Step Act of 2018. (See Dkt. No. 624.)

        The Court subsequently directed the Federal Defenders of

New York (the “Federal Defenders”) to review Probation’s

determination and submit its response on the matter. (See

id.)     In   response   to   the   Court’s       directive,    the    Federal

Defenders submitted the Reconsideration Motion on Williams’s

behalf. While recognizing that the Court had solicited the

Federal Defenders’ views regarding Williams’s eligibility for

a sentence reduction under the First Step Act of 2018, counsel

did not argue that Williams is eligible for a sentence

reduction under the First Step Act of 2018 in its motion.2

        Instead, defense counsel asked the Court to reconsider

its June 3, 2016 decision, noting that Williams filed the


2 In the Reconsideration Motion, defense counsel offered to provide
briefing on Williams’s eligibility for a sentence reduction under the
First Step Act of 2018 if the Court requested such briefing.


                                      6
 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 7 of 18



motion at issue in that decision pro se. Counsel argues that,

in the June 3, 2016 decision, the Court incorrectly determined

that the 2014 amendments to the Guidelines reduced Williams’s

total offense level to 35. Counsel submits that, under Section

2D1.1(c)(8) of the amended Guidelines, the base offense level

has been reduced from 32 to 24. Adding the three-point

enhancement the Court originally applied for Williams’s role

as manager of the conspiracy and the additional two-point

enhancement the Court applied for Williams’s possession of a

dangerous weapon, counsel maintains that the total offense

level should be 29, not 35. An offense level of 29 and a

criminal history category of VI yield a sentencing range of

151 to 188 months’ imprisonment under the Guidelines. Counsel

points out that this range is substantially lower than the

range of 292 to 365 months calculated by the Court in its

June 3, 2016 decision. Counsel asserts that the Court may

reduce Williams’s sentence on Count Three from 360 months to

151 months, which would result in a total term of imprisonment

of 391 months.

     Defense counsel further argues that, taking into account

facts   not   considered   by   the   Court   in   its   June   3,   2016

decision, the Section 3553 factors counsel in favor of a

sentence reduction. First, counsel points out that Williams

submitted a letter dated August 8, 2018 expressing remorse


                                  7
 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 8 of 18



for   his   actions.   Second,    defense     counsel     observes      that

Williams     has   participated      in    numerous     educational     and

vocational    programs,   received        positive    reviews    from   the

personnel    administering     those      programs,     earned   his    GED,

completed     drug   treatment    programs,       and     satisfied      his

financial obligations to the Court. Defense counsel argues

that, taking into account all the Section 3553 factors, a

total sentence of 391 months’ imprisonment is appropriate.

      By letter dated October 31, 2019 (Dkt. No. 634), the

Government    responded   to   the       Reconsideration    Motion.      The

Government argues that Williams is not eligible for a sentence

reduction because the relevant amendments do not yield a

different sentencing range. The Government explains that,

although the amendments reduce Williams’s base offense level

for possessing 50 grams of cocaine to 24, the amendments –-

had they been in effect when the Court sentenced Williams –-

would not have led the Court to adopt a Guidelines range of

151 to 188 months. The Government submits that the Court would

have calculated the Guidelines range based on the murder

cross-reference provision in Guidelines Section 2D1.1(d)(1),

which would have resulted in an offense level of 43 and a

Guidelines range of life. Finally, the Government argues

that, even if the Court deems Williams eligible for a sentence




                                     8
 Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 9 of 18



reduction, a reduction is not warranted in light of the

violent nature of Williams’s offenses.

                          II.    LEGAL STANDARD

A.    RECONSIDERATION

      Reconsideration of a previous order is an “extraordinary

remedy to be employed sparingly in the interests of finality

and conservation of scarce judicial resources.” United States

v.   Rutigliano,    No.   11    CR   1091,   2016   WL   2727317,   at   *2

(S.D.N.Y. Apr. 26, 2016) (quoting In re Health Mgmt. Sys.

Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)).

To succeed, the request for reconsideration must “set[] forth

concisely the matters or controlling decisions which [the

movant] believes the Court has overlooked.” Local Crim. R.

49.1.

B.    SECTION 3582(c)(2)

      Under Section 3582(c)(2), when a defendant has been

sentenced to a term of imprisonment based on a sentencing

range   that   is    subsequently        lowered    by   the   Sentencing

Commission, the Court may act upon motion of the defendant or

the Director of the United States Bureau of Prisons (“BOP”),

or upon its own motion, to reduce the defendant’s term of

imprisonment. A court may grant a sentence reduction only

after considering the factors set forth in Section 3553(a)

and upon a finding that such a reduction is consistent with


                                     9
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 10 of 18



applicable      policy   statements     issued       by     the   Sentencing

Commission. Section 3582(c)(2).

      Under Dillon v. United States, 560 U.S. 817, 827 (2010),

the Court must first decide whether a defendant is eligible

for a sentence modification and then determine the “extent of

the reduction authorized.” In reviewing eligibility, “the

court shall determine the amended guideline range that would

have been applicable to the defendant if the amendment(s) to

the guidelines . . . had been in effect at the time the

defendant    was    sentenced.”      U.S.S.G.    §        1B1.10(b).   As    a

threshold matter, for a defendant to be eligible for a

reduction, the amended Sentencing Guidelines range must be

lower than the range that was applied at sentencing.

      With regard to the extent of the reduction authorized,

Section 1B1.10(b)(2)(A) of the Guidelines provides that “the

[C]ourt shall not reduce the defendant’s term of imprisonment

under [Section] 3582(c)(2) and this policy statement to a

term that is less than the minimum of the amended guideline

range.” The only exception to this rule applies if the

defendant was sentenced to a term of imprisonment below the

Sentencing Guidelines range pursuant to a government motion

“to   reflect      the   defendant's    substantial          assistance     to

authorities,” in which case the Court is authorized to grant

a   reduction    comparably   less     than   the    amended      Guidelines


                                  10
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 11 of 18



range. U.S.S.G. § 1B1.10(b)(2)(B). However, in the absence of

a sentencing departure based on substantial assistance, the

Court    is    not    permitted         to    “re-impos[e]         departures     or

variances      imposed      at    a    defendant’s          original    sentencing

hearing.” United States v. Erskine, 717 F.3d 131, 137 (2d

Cir. 2013). Furthermore, “[i]n no event may the reduced term

of imprisonment be less than the term of imprisonment the

defendant has already served.” U.S.S.G. § 1B1.10(b)(2)(C).

       If the defendant is eligible for a sentence reduction,

the Court proceeds to the second step of the Dillon analysis.

At that point, the Court must decide -- in light of the

Section 3553(a) factors -- whether to grant a reduction. See

Dillon, 560 U.S. at 827. Under Section 3553(a), the Court

must    consider,         among       other       things,     “the     nature   and

circumstances        of     the       offense        and     the     history     and

characteristics of the defendant” and the need to “protect

the public from further crimes of the defendant.” Section

3553(a);      see    also    U.S.S.G.         §    1B1.10,    application       note

1(B)(ii). The Court may also consider a defendant’s post-

sentencing conduct in determining whether a reduction is

warranted. U.S.S.G. § 1B1.10, application note 1(B)(iii).

                                  III. DISCUSSION

       In its June 3, 2016 decision, this Court concluded that

Williams was eligible for a sentence reduction under Section


                                         11
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 12 of 18



3582(c)(2)     “because   his   sentence   was   at   least   partially

‘based on’ a range that has subsequently been lowered.”

Williams, 190 F. Supp. 3d at 364 (citations omitted). That

decision was, however, made without the benefit of full

briefing by the parties. The parties have now thoroughly

explored the issue in their submissions. Based on a review

the parties’ submission, the record, and the applicable law,

the Court now holds that Williams is not eligible for a

sentence reduction.

     As the Government explains in its brief, “the sentencing

range that must have been changed to permit relief under

[Section] 3582(c)(2) is not the base offense level or any

other intermediate step in the guideline calculation, but the

bottom-line, final range that was the basis for the sentence.”

United States v. Jarvis, 883 F.3d 18, 21 (2d Cir. 2018)

(quotations and citations omitted). For example, in United

States v. Dorrough, 84 F.3d 1309, 1311-12 (10th Cir. 1996),

the Tenth Circuit held that a district court did not abuse

its discretion when it denied a Section 3582 motion because,

even if an amendment affected the original offense level

calculation, the Guidelines offered an alternative means of

arriving at the original offense level.

     As discussed above, the Court, when sentencing Williams,

found   that    the   record    provided   a   “sufficient    basis   to


                                   12
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 13 of 18



calculate Mr. Williams’s offense level” under the murder

cross-reference provision in Guidelines Section 2D1.1(d)(1),

which “leads to the adoption of an offense level of 43, the

maximum offense level allowed by the sentencing guidelines.”

(Sentencing Tr. 52, 54.) Although the Court formally adopted

a Guidelines range based on an offense level of 37, the Court

explained that an offense level of 43 “would not change

significantly”     the   available    sentence    in   light   of   the

applicable statutory maximum terms of imprisonment. (Id. at

55.) That is, the Court determined that Section 2D1.1(d)(1)

provided    an   alternate   basis    for   the   imposition   of   the

sentence.

     Because Section 2D1.1(d) provided an alternate basis for

the imposition of the sentence, the amended Guidelines do not

result in lowering Williams’s sentencing range. Put another

way, if the Court’s choice had been between -- on the one

hand -- a Guidelines range of 155 to 188 months based on a

base offense level of 24 and –- on the other hand -- a

Guidelines range of life based on the murder cross-reference

provision in Section 2D1.1(d)(1), the Court is persuaded that

it would still have calculated the Guidelines range based on

the murder cross-reference provision of Section 2D1.1(d)(1).




                                 13
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 14 of 18



      Accordingly, the Court holds that it lacks discretion to

reduce Williams’s sentence under Section 3582(c)(2). See

U.S.S.G. Section 1B1.10(a)(2)(B).

      Because the Court concludes that it lacks discretion to

reduce William’s sentence, it need not consider the factors

set forth in Section 3553(a). See Dillon, 560 U.S. at 827.

However, the Court notes that it previously stated, in the

June 3, 2016 decision, that “nothing in the record indicated

that Williams showed any remorse for his crimes.” Williams,

190 F. Supp. 3d at 365. The Court recognizes that Williams

has since expressed remorse for his actions. And, with the

benefit of the more comprehensive record now before the Court,

the Court also acknowledges the steps Williams has taken to

rehabilitate himself. He has obtained his GED, participated

in over 40 educational and vocational programs, and completed

drug treatment programs. BOP personnel, including the Acting

Chief Psychologist of the U.S. Penitentiary, Lewisburg, have

praised the personal traits, commitment, and skills that

Williams has demonstrated during his participation in such

programs. He worked as a kitchen cook and participated in the

Suicide Watch Program at Lewisburg, and, as of 2019, he worked

in   the   Education   Department   at   the   Federal   Correctional

Complex, Allenwood. Williams’s efforts are commendable and




                                 14
    Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 15 of 18



indicate        that       he    is     investing      his       time   and    energy    in

furtherance of his rehabilitation.

         But    the       Court       cannot    reduce       a    sentence     based     on

rehabilitation             alone      under     either       Section    3582(c)(2)      or

Section        3582(c)(1)(A).           A   court      may    reduce     a    defendant’s

sentence under Section 3582(c)(1)(A) based on a defendant’s

post-sentencing conduct only if his conduct, alone or in

combination               with     other       considerations,           provides        an

“extraordinary and compelling reason[] warrant[ing] such a

reduction.” Section 3582(c)(1)(A). Additionally, where the

Director of the BOP has not moved for a sentence reduction on

the defendant’s behalf, Section 3582(c)(1)(A) permits courts

to reduce a defendant’s sentence only if the defendant has

satisfied the statute’s exhaustion requirement. (See Order

dated May 13, 2020, Dkt. No. 640, at 3 (describing how a

defendant           may    satisfy      Section     3582(c)(1)(A)’s           exhaustion

requirement).)

         28 U.S.C. Section 994(t) provides that “[r]ehabilitation

of      the     defendant          alone       shall     not      be    considered      an

extraordinary and compelling reason” warranting a reduction

within        the    meaning       of    Section       3582(c)(1)(A).3         Given    its


3 In combination with other considerations, however, rehabilitation may
provide an extraordinary and compelling reason. See United States v.
Millan, No. 91 CR 685, 2020 WL 1674058, at *7 (S.D.N.Y. Apr. 6, 2020)
(“Legislators’ use of the modifier ‘alone’ evidences that they believed
that rehabilitation is relevant to the question of whether a sentence


                                               15
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 16 of 18



ordinary meaning, the term “rehabilitation” in 28 U.S.C.

Section     994(t)   refers   to   “a    change   in    a    defendant’s

circumstances that leads to a return to society with no

further criminal activity.” Id. A clean disciplinary history,

participation in educational programs, and employment evince

rehabilitation. See, e.g., United States v. Thaher, No. 17 CR

302, 2020 WL 3051334, at *4 (S.D.N.Y. June 8, 2020). Courts

lack discretion to reduce a sentence based solely on a record

of such conduct. See id.; 28 U.S.C. § 994(t).

       Occasionally, a defendant’s post-sentencing conduct may

“exceed the bounds of . . . ‘rehabilitation.’” United States

v. Torres, No. 87 CR 593, 2020 WL 2815003, at *10 (S.D.N.Y.

June   1,   2020).   The   defendants    in   Torres,       for   example,

“established a decades-long record of meaningful community

service, a record that would be notable even outside the

federal     prison   system.”      Id.   at   *11.      They      actively

participated in a BOP program designed to deter high-risk

youth from crime, they unofficially mentored younger inmates,

and they held leadership roles in the prison’s religious

congregation. Upon release, they planned to start a non-

profit that would develop programs through which ex-convicts

could demonstrate the consequences of their bad decisions to


should be reduced and that rehabilitation, when considered together with
other equitable factors, could constitute ‘extraordinary and compelling
reasons’ for a sentence reduction.”)


                                   16
    Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 17 of 18



youth. Id. at *9-10. The court held that the defendants’

contributions to their community were “extraordinary and

compelling.” Id. at *11 (quotations omitted)4; see also United

States v. Millan, No. 91 CR 685, 2020 WL 1674058, at *12-15

(S.D.N.Y. Apr. 6, 2020) (describing a defendant’s community

service as a consideration separate from his rehabilitation

which warranted a sentence reduction).

         Based on the current record, the Court is not persuaded

that       Williams’s        post-sentencing     conduct       provides      an

“extraordinary         and     compelling”     reason    for    a    sentence

reduction. Section 3582(c)(1)(A). The information in the

record speaks to Williams’s rehabilitation, suggesting he may

return to society without committing further crimes. It does

not,      however,     demonstrate       long-standing   and    exceptional

commitment       to    community    service    likely    to    continue     if

Williams were released. Even if the record evinced such an

extraordinary         commitment    to    service,   however,       the   Court

cannot reduce Williams’s sentence under Section 3582(c)(1)(A)

because he has not exhausted all administrative remedies.




4 While the court also held that COVID provided an extraordinary and
compelling reason for a sentence reduction, it explained that the
defendants “would likely merit a sentence reduction under normal
circumstances.” Id.


                                         17
Case 1:00-cr-00237-VM Document 646 Filed 07/16/20 Page 18 of 18



                              IV.     ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED that the request of defendant Julius Williams

for reconsideration of the Court’s order dated June 3, 2016

denying his motion for reduction of sentence pursuant to 18

U.S.C. Section 3582(c)(2) (Dkt. No. 630) is DENIED.


SO ORDERED.


Dated: New York, New York
      16 July 2020


                                        _________________________
                                              VICTOR MARRERO
                                                 U.S.D.J.




                                 18
